Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input control module, potential pull-down module, first output module, second output module and the isolation module in claim 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (2020/0098327) hereinafter, Dai in view of Huang et al (2017/0032752) hereinafter, Huang

In regards to claim 1, Dai teaches a gate drive circuit comprising cascaded gate drive units, wherein each of the gate drive units comprises 
an input control module (fig. 3 (NT3/NT4)),
 an input module (fig. 3 (300)), 
a potential pull-down module,(fig. 3 NT5))
 a first output module (fig. 3 NT9 and NT10)), 
a second output module (fig. 3 (NT13 and NT14)), 

    PNG
    media_image1.png
    426
    681
    media_image1.png
    Greyscale

Dai fails to teach an isolation module,
However, Huang teaches an isolation module (fig. 3 T16) Huang
[0080] In the embodiment of the present disclosure, the shift register circuit further comprises an isolation module 16 between the input module 11 and the first node PU and between the reset module 14 and the first node PU. The isolation module 16 is configured to isolate a noise voltage between the input IN and the first node PU and a noise voltage between the reset end RESET and the first node PU. Specifically, in the embodiment of the present disclosure, the isolation module comprises a sixteenth transistor T16, wherein the sixteenth transistor T16 has a gate connected to the high-level bias voltage line VGH, a source connected to the input module 11 and the reset module 14, and a drain connected to the first node PU. Thereby, the sixteenth transistor T16 which is in a switch-on state all the time may suppress the noise voltages from the input module 11 and the reset module 14 to some extent, so as to maintain the stability of the potential at the first node PU. Of course, in other embodiments of the present disclosure, the isolation module 16 may also be in other similar structures.
It would have been obvious to one of ordinary skill in the art to modify the teachings of Dai to further include an insolation module as taught by Haung in order to “which is in a switch-on state all the time may suppress the noise voltages from the input module 11 and the reset module 14 to some extent, so as to maintain the stability of the potential at the first node PU. Of course, in other embodiments of the present disclosure, the isolation module 16 may also be in other similar structures.” [0080]
Therefore, Dai in view of Huang teaches
 a first node and (fig. 3 P) 
a second node, wherein (fig. 3 (Q)), 
the input control module is configured to control operation of the input module under action of a second input signal and a first clock signal (fig. 3 (Ck(n+1) Ck(n-1)) Dia;
 the input module is configured to transmit a second clock signal to the second node under control of the input control module (fig. 3 (300 and G(n-2)) and UZD) Dia; 
the potential pull-down module is configured to pull down a potential of the second node under action of a potential of the first node (fig. 3 NTF5 to VGL) Dia; 
the first output module is configured to output a first output signal under action of the potential of the first node, the potential of the second node and the first clock signal (fig. 4 Q and G(n)) and fig. 3 P) Dia;
the second output module is configured to output a second output signal under action of the first input signal and the potential of the first node (fig. 4 Gn+2, and P) Dia; and 
the isolation module is configured to isolate influence of the first node on the first output signal under action of a feedback signal of the first output module (fig. 3 T16) Huang and (fig. 3 P for NT10) Dia.
In regards to claim 4, Dia in view of Huang teaches the gate drive circuit of claim 1, wherein the potential pull-down module comprises a third transistor; a gate of the third transistor is connected to a first node, a first electrode of the third transistor is configured to receive the first power supply signal, and a second electrode of the third transistor is connected to the second node (fig. 3 (NT5 VGL and Q) Dia).
Allowable Subject Matter
Claims 15- 20 are allowed.
Claims 2-3 and 5-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694